Case 1:18-cv-08449-PAE Document 8 Filed 11/02/18 Page 1 of 2

UNITED STATES DISTRICT COUR'I`
SOUTHERN DISTRICT OF NEW YORK

 

RECLAIM THE RECORDS and BROOKE
SCHREIER GANZ, AFFIDAVIT OF SERVICE

Plaintiff, Index No. 18-CV-8449
_V_

UNITED STATES DEPARTMENT OF VETERANS
AFFAIRS, including its Components, the Office of
General Counsel, the Veterans Benefits Administration,
and Veterans Health Administration,

Defendants.

 

I, Donald Pooler, do hereby state and affirm under penalties of perjury that the following
is true and correct:

1. I am over 18 years of age and am not a party to this action.
2. On November l, 2018 at approximately 3:31 pm at the Southern District of New York, 86
Chambers Streets, New York, NY 10007, l served the following documents upon Sharanya
Sai Mohan, Assistant United States Attorney, by delivering and leaving a true copy of the
documents With a person of suitable age and discretion:

a. Summons,

b. Amendea' Complaint,

c. Cz'vil Cover Sheet,

d. Indivz°dual Rules and Practices of Jua’ge Paul A. Engelmaye);

e. SDNY Case filing rules and instructions
3. Declarant describes person served as aforesaid to the best of declarant’s ability at the time

and circumstance of service as follows:

Sex: Male Race: Asian Hair: Black

Case 1:18-cv-08449-PAE Document 8 Filed 11/02/18 Page 2 of 2

Approximate Age: 27 Approx. Height: 5’8” Approx Weight: 150
4. On November 2, 2018 at approximately 11:00 am, I mailed a copy of the Afore-
mentioned documents in an envelope addressed to, Sharanya Sai Mohan, Assistant United
States Attorney, Southem District of New York, 86 Chambers Streets, New York, NY 10007.
Said envelope Was marked “Personal and Coniidential” and did not include any markings
indicating that said mailing came from a law offiee. Said envelope was affixed with sufficient
postage and deposited in a mail depository Within the exclusive control of the United States

Postal Service.

Dated: New York, New York
November 2, 2018 I“-d,/€/ M
By
Donald Pooler/
STATE OF NEW YORK )
:ss:
COUNTY OF NEW YORK )

Sworn to before me this
_L""day of November, 20l 8

 

Notary Public

MAHC A. CANNAN
NOTAF\Y PUBLIC, State or New ‘{ork
No. Q20'A6265836 ¢__:5,1
Qua|ined' m Queens County C,
Commission Expires 0?!16)'21'.)}8'ir

